Citation Nr: 0734307	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals from hernia 
surgery.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from June 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Ft. Harrison, Montana which denied entitlement to the 
benefits sought.
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  There is no competent medical evidence in the record to 
establish that the veteran sustained an in-service injury.

CONCLUSION OF LAW

Service connection for residuals of hernia surgery is not 
warranted. 38 U.S.C.A.
§§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R.
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2002 and March 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The May 2002 and March 2004 letters from the RO satisfy these 
mandates.  They informed the veteran about the type of 
evidence needed to support his claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  They made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  These letters additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim for a service connection renders 
moot any question about a different disability rating and 
effective date.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2002 RO decision that is the subject of this appeal 
in its May 2002 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

Although an examination or opinion was not obtained in 
connection with the veteran's claim for service connection 
for a back disorder, the Board finds that the VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statue, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, there 
is no medical evidence that indicates the veteran sustained a 
hernia that may be associated with active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service.)  The veteran has not 
brought forth evidence of a current disability or suggestive 
of a causal connection between the claimed hernia and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed hernia 
and service, and the veteran has not provided such evidence 
or indicated where such evidence may be found.      

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order for service connection to be granted, there must be 
competent evidence showing:  (1) the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Disabled American Veterans v. Secretary 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005);  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result. Disabled American 
Veterans, supra; Coburn, supra.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In cases in which the veteran's service medical records are 
missing and are presumed to have been destroyed in the July 
1973 fire at the NPRC, the VA has a heightened duty to 
explain its findings and conclusions. O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran. See Russo v. Brown, 9 Vet. App. 46 
(1996). Moreover, there is no presumption, either in favor of 
the claimant or against VA, arising from missing records. See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases]

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The RO in this matter made every reasonable effort to obtain 
the veteran's service medical records.  However, in April of 
2002 the RO issued a certification that the veteran's service 
medical records were unavailable and presumed lost in the 
1973 NPRC fire.  In March of 2002 the RO notified the veteran 
that he could submit alternate sources of evidence to 
establish service connection.  In addition to his own 
statement the veteran submitted written statements from two 
family members who stated that the veteran was home on 
medical leave to recover from hernia surgery in 1955.  

The veteran is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

Thus, the evidence of record before the Board consists 
entirely of the statements of the veteran and lay witnesses.  
The Board is cognizant of its duty to give the veteran the 
benefit of the doubt in situations where the evidence is in 
relative equipoise.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006).  However, even if the Board were to determine that the 
evidence was in equipoise and grant the veteran the benefit 
of the doubt, the veteran has still failed to satisfy all 
three requirements of service connection.

Currently, the record before the Board contains no medical 
evidence whatsoever.  Absent this required medical evidence 
this claim must fail.  

Based upon the above, the Board finds that a preponderance of 
the evidence is against a finding of service connection for 
residuals for hernia surgery.   




ORDER

Entitlement to service connection for residuals for hernia 
surgery is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


